Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
Status of the claims
Claims 1-6 are pending and being examined in a Response of 11/12/2021. 

As to withdrawal of finality 
Applicant requests withdrawal of finality because oil-soluble film-forming agent was already an element of instant claim 1, and there is no IDS submission and thus, newly cited US2012/0269748A1 (Tamura) cannot be used to make the case final. 
The examiner responds that the finality is proper because Tamura is used to disclose species, e.g., trimethylsiloxy silicylic acid, silicone acrylate copolymers of oil-soluble film-forming agent of claim 6 which was not previously presented, and thus, applicant’s arguments are not persuasive.  



Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-6 are rejected under 35 USC 103 as being obvious over Matshushita et al., (JP2005/298482, IDS of 10/22/2019, citation is obtained from Google English Translation) that as evidenced by Scientific Committee on Consumer Safety (SCCS), 2010, pp. 1-103 in view of Dueva-Koganov et al. (JP2012-504570A, IDS of 10/22/2019, citation is obtained from Google English Translation) and further in view of Tamura et al. (US2012/0269748A1). 
Specifically, instant claims 1-5 are rejected by Matshushita et al., as evidenced by SCCS in view of Dueva-Koganov. 
Instant claim 6 is rejected by Matshushita et al., as evidenced by SCCS in view of Dueva-Koganov and further in view of Tamura. 







Applicant claims including the below claim 1 filed 11/12/2021:

    PNG
    media_image1.png
    460
    793
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Matsushita teaches a cosmetic make-up composition, e.g., water-in-oil stick concealer for the skin around eyes having excellent refrigerant, imparting naturalness to a cosmetic film, providing excellent make up persistence, and having high effects for concealing shadow and drab at the specific site of the skin around the eyes (abstract); the concealer composition comprises oil agent such as solid agent including wax which reads on the instant solid oil (C1) (page 3), a volatile silicone oil 5-30% by mass that volatilizes to obtain a strong cosmetic film and its example includes octamethylcylcotetrasiloxane or decamethylcyclosiloxane, and please note that as evidenced by Scientific Committee on Consumer Safety (SCCS), “Opinion on cyclomethicone”, 2010, pp. 1-103,  on octamethyltetracyclosiloxane and decamethylcyclosiloxane are lipid soluble and would preferentially deposit in fat and highly lipophilic tissues (page 45, last paragraph, page 85, third paragraph and page 92, section of Pharmacokinetics of SCCS) and as evidenced by JP200063254-A, these two silicone oils are film-forming component (see abstract of JP ‘254),  which reads on the instant oil soluble film forming ingredient (C2), and further this prior art teaches polyvinyl alcohol which also reads on the instant ingredient (C2) as supported by the instant publication ([0028]), an aqueous component 5-70 mass% which reads on the instant ingredient (B); a white pigment 1-15% by mass that is titanium oxide which reads on the instant ingredient (D1) and its amount overlaps the instant range of at least 10%; a bright powder 0.1 to 10% by mass that include titanium oxide-coated mica particles which reads on the instant ingredient (D2); 1-15% by mass of partially crosslinked organopolysiloxane polymer; color pigment 0.1-15 mass% (claims 1-2 of prior art); and the concealer composition further includes non-ionic surfactant such as glyceryl fatty acid ester including glyceryl stearate, polyglycerin fatty acid ester e.g., diglyceryl monoisosterate, diglyceryl distearate, diglyceryl disostearate, which read on the instant fatty acid glyceryl ester (A) (page 3, 7th para.)(instant claim 1 (in part) and claims 2 & 5); the concealer composition can comprises oil other than silicone oil and such oil includes e.g., ceresin wax having m.p. of 92-93C and candelilla wax having m.p. of 70-73C which the said waxes reads on the instant solid oil having m.p. at least 70C(C1) (page 3, 7th para.)(instant claim 4).  
.  
Dueva-Koganov teaches a cosmetic composition such as concealer (page 2, 6th para) in the form of water-in-oil emulsion (page 4, 2nd and 4th paras.) comprising coloring agent, at least one random terpolymer and other cosmetically acceptable ingredients (abstract); the coloring agent includes pearlescent pigments titanated micas (page 4, 8th para.) and to achieve pearlescent effect, interference pigments are used for cosmetic applications, and mica, coated with varying thickness of titanium dioxide has been used to yield a pigment with a silvery, pearl-like effect (page 4, 7th para), and the particle size of the colorant agent ranges from 0.0001 to 500 microns (page 5, 4th para.) which overlaps the instant titanium diameter of 0.05 to 0.5 microns ([0063])(instant claim 1 – D1 particle size); and the interference color is a function of the thickness of the thin film, and the thickness at a particular color may be different for different materials. In TiO2 , a 40 nm to 60 nm layer, or an integer multiple thereof, gives silver, 60 nm to 80 nm yellow, 80 nm to 100 nm red which is identical to the instant range of claim 3, 100 nm to 130 nm blue which overlaps the instant range 101-121nm of claim 3, 130 nm to 160 nm green which overlaps the instant range 121-150nm, and in addition to the interference color, other transparent absorbing pigments can be deposited on or simultaneously with the TiO2 layer (page 4, 7th-16th para.). That is, the thickness of pearl pigments having titanium dioxide layer ranges from 80-100nm, 100-130nm, 130-160nm overlap the instant ranges of claim 3 (instant claim 3). Further 
However, Matshushita in view of Dueva-Koganov does not expressly teach exemplified species of oil-soluble film forming agent of instant claim 6. The deficiency is cured by Tamura. 
Tamura teaches a cosmetic composition in water-in-oil comprising thickening or gelling agent for oily raw materials (title); the composition comprises (a) co-modified organopolysiloxane, (b) powder such as metal oxide, e.g., per pigment, titanium oxide having 1nm-20µm, (c) crosslinking organosiloxane such as trimethylsiloxy silicic acid or silicone acrylate copolymers in order to provide strong cosmetic coating film on the skin part, cosmetic durability such as sebum resistance, rubbing resistance, etc., (d) oil component such as paraffin, microcrystalline wax,  (e) water ([0104],[0187], [0197]-[0198], [0212]-[0214], etc.) (instant claim 6). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and the applied art is that the applied art does not expressly teach the exact ranges of titanium dioxide particle diameter and its amount of instant claim 1, and various thickness of pearl pigment of instant claim 3. 
2. The difference between the instant application and Matsushita is that the Matsushita does not expressly teach the exact ranges of titanium dioxide particle of 
3. The difference between the instant application and the applied art is that the applied art does not expressly teach specific embodiments instantly claimed. 
4. The difference between the instant application and Matsushita in view of Dueva-Koganov is that Matsushita in view of Dueva-Koganov does not expressly teach oil soluble film forming agent of instant claim 6. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define particles of pigments of Matsushita with those of Dueva-Koganov in order to achieve the claimed invention. 
One of the skilled in the art would have been motivated to do so because in the cosmetic field, mixing titanated mica-based pigments having various interference colors into the cosmetic makeup composition such as concealer, etc. gives desired or intended pearl/color effect in that composition. Further as to the particle diameter of 0.05 to 0.5 micrometer, Dueva-Koganov teaches 0.01 to 200 microns and thus, the ordinary artisan would optimize or adjust the particle size of the prior art to achieve the instant range depending on the intended purpose and effects, in the absence of criticality evidence. 
3. One of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5].
Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to rearrange the disclosed elements and embodiments of the cited  and would yield predictable results.
4. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Matshushita or replace oil soluble volatile silicone oil of Matshushita with Tamura in order to achieve the claimed invention. 
One of artisan would have been motivated to do so because replacing silicone oil would have yielded no more than the predictable results of e.g., obtaining strong cosmetic film, and in the same context, the oil-soluble acrylate/silicone copolymer or trimethylsiloxysilisic acid also provides strong cosmetic coating film on skin, durability including sebum resistance, rubbing resistance, etc., as taught by Tamura. 
Further, oil soluble species other than those of Tamura would be obvious variation because such species are equivalent oil soluble film former of Tamura in the absence of evidence to the contrary. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that neither Matshushita nor D-K teach an oil-soluble film-forming agent and Matsushita’s volatile oil does not form any part of a film, but rather evaporates from the composition after application: it is a solvent capable of leaving behind a film-forming agent (which requires speculation in the art); there is no requisite evidentiary basis as a rational underpinning of record based in the art, other than that gleaned from Applicant’s specification itself; and the claimed component (A) is performing an unexpected and unpredictable function relative to the art and the 
The examiner responds that as noted in the body of action, Matshushita clearly teaches a strong cosmetic film can be obtained by volatilizing the volatile silicone oil that is oil soluble and thus, volatile silicone oil would contribute film forming and thus reads on the instantly claimed oily component as also evidenced by SCCC and JP2000063254A, and further Matshushita teaches polyvinyl alcohol which would form film and this polyvinyl alcohol also would read on the instantly claimed oil soluble agent; and further, the instant effects would be expected because Matshushita teaches the same ingredients including in particular, component (A) glycidyl isosterate as in the claimed invention, and therefore unless there is evidence to the contrary, Matshushita’s composition would reveal the same or very similar intended cosmetic effects. In addition, please see case law stating that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145. 
In light of the foregoing, applicant’s arguments are not persuasive. 

 Conclusion
All examined claims are rejected. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613